Citation Nr: 1211477	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine as secondary to service-connected right ankle and foot strains.

2.  Entitlement to service connection for osteoarthritis of the left knee as secondary to service-connected right ankle and foot strains.

3.  Entitlement to a disability rating in excess of 30 percent for a right ankle strain.

4.  Entitlement to a disability rating in excess of 10 percent for a right foot strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  At that time, he indicated that he would be submitting additional evidence with a waiver of RO review.  

In January 2012, the Veteran submitted the additional evidence.  Although he did not submit a proper waiver of RO review, as both claims for service connection are being granted, remand for the RO to review this evidence in the first instance is not required.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine was caused or aggravated by his service-connected right ankle and foot strains.

2.  The Veteran's osteoarthritis of the left knee was caused or aggravated by his service-connected right ankle and foot strains.

3.  On the record during the December 1, 2011, Board hearing, the Veteran requested that his appeal with respect to the claims for increased ratings for right ankle and foot strains be withdrawn.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the lumbar spine, as secondary to the service-connected right ankle and foot strains, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis of the left knee, as secondary to the service-connected right ankle and foot strains, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran with respect to the claims for increased ratings for right ankle and foot strains have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination with respect to both claims on appeal, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Veteran contends that he developed disabilities of the lumbar spine and left knee due to the altered gait caused by the leg brace used for his service-connected right ankle and foot strains.

Lumbar Spine

The record reflects that the Veteran underwent several surgeries on his service-connected right ankle, uses a leg brace, and walks with an antalgic gait.

In a January 2005 letter, Dr. L., a private chiropractor, noted the Veteran's history of right ankle and foot disorders that require the use of a brace, which results in an antalgic gait, which in turn causes his back pain to worsen.  Dr. L. reported that x-rays revealed an increase in normal lumbar lordosis and associated minimal facet joint imbrication.  Dr. L. then opined that the majority of the Veteran's low back pain is a result of the antalgic gait due to the ankle and foot brace.  

A March 2005 VA examination report reflects the Veteran's history of right ankle and foot disabilities with the use of a brace since 1990.  The Veteran reported that he noticed back pain when wearing the brace.  The examiner observed that the Veteran's gait seemed normal on the way to the examining room but limped without the brace, although exaggerating with bending the knee.  The examiner then opined that the Veteran's back pain is not caused by or a result of his service-connected right ankle and foot disabilities.

In a June 2005 statement, the Veteran challenged the above examiner's observation that he walked with a normal gait, asserting that watching him walk 6 feet does not adequately address the true level of limitation.  

In a December 2008 letter, Dr. L. reiterated his opinion that the majority of the Veteran's low back pain is a result of the antalgic gait due to the right ankle and foot brace.  

Given the above, a private chiropractor has opined that the Veteran's low back disorder has been aggravated or caused by his service-connected right ankle and foot disabilities.  However, a VA examiner has opined that the low back disorder was not caused by or a result of the right ankle and foot disabilities.  The Board notes that the VA examiner did not provide an adequate opinion on the aggravation aspect of the claim.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his degenerative joint disease of the lumbar spine was caused or aggravated by his service-connected right ankle and foot strains.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, service connection for degenerative joint disease of the lumbar spine, as secondary to the service-connected right ankle and foot strains, is warranted.  

Left Knee

As noted above, the Veteran underwent several surgeries on his service-connected right ankle, uses a leg brace, and walks with an antalgic gait.

A November 2009 VA orthopedic consult note reflects the Veteran's report that his left knee started to hurt 18 months ago and has gotten slowly worse since then.  The physician observed that the Veteran was wearing a Cam walker on the right leg recovering from his seventh reconstructive operation on the right ankle and will be nonweightbearing status for at least 12 to 16 weeks.  The physician then stated that this is causing increased stress and strain on the left knee and is aggravating the left knee unquestionably.

In an April 2010 VA orthopedic consult note, the above physician noted the Veteran's history of right knee and foot problems with multiple surgeries.  The physician observed that the Veteran has overused and overstressed the left knee during this entire time and that probably has something to do with his left knee problem.

A June 2010 VA examination report reflects the Veteran's history of right ankle and foot disabilities.  The examiner observed that the Veteran walked with a one-pronged cane in a wide-based gait to accommodate his body habitus.  The examiner then opined that the Veteran's mild osteoarthritis of the left knee status post arthroscopic partial medial meniscectomy and debridement was not caused by or related to his service-connected right ankle and foot disabilities.  The examiner explained that a 1994 research article found that there was no hard data to support the belief that favoring one leg adversely affects the other.

Given the above, a VA treating physician has opined that the Veteran's left knee problems have been aggravated or caused by his service-connected right ankle and foot disabilities.  The Board notes that the treating physician attributed the left knee problems in part to a nonservice-connected right knee disorder.  On the other hand, a VA examiner has opined that the left knee problems were not caused by or related to the right ankle and foot disabilities.  The Board notes that this VA examiner also failed to provide an adequate opinion on the aggravation aspect of the claim.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his osteoarthritis of the left knee was caused or aggravated by his service-connected right ankle and foot strains.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Accordingly, service connection for osteoarthritis of the left knee, as secondary to the service-connected right ankle and foot strains, is warranted.  

Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

On the record during the December 1, 2011, Board hearing, the Veteran requested withdrawal of the appeal with respect to the claims for increased ratings for right ankle and foot strains.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and they must be dismissed.


ORDER

Service connection for degenerative joint disease of the lumbar spine, as secondary to service-connected right ankle and foot strains, is granted.

Service connection for osteoarthritis of the left knee, as secondary to service-connected right ankle and foot strains, is granted.

The appeal with respect to the claim for a disability rating in excess of 30 percent for a right ankle strain is dismissed.

The appeal with respect to the claim for a disability rating in excess of 10 percent for a right foot strain is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


